internal_revenue_service director exempt_organizations release number release date date box department of the treasury p o cincinnati ohio employer_identification_number person to contact - id contact telephone number legend b g organization scholarship program university university state dear uil code we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated may our records indicate that b was recognized as exempt from federal_income_tax under sec_501 private_operating_foundation as defined in sec_4942 of the code and that it is classified as of the code a for the first year scholarships amounts to be determined to students b intends to provide scholarship grants to individuals scholarship program is called c awarding up to ten attending d and f or other colleges or universities in g grants available each year and the amount of such grants will be dependent on the availability of funds of include full-time enrollment at grade point average minimum volunteer hours participation at leadership skills and service learning programs and workshops continued alignment with c values and an annual evaluation of the program by the recipient b a college or university in terms and conditions of c may also the name of the the number of b contemplates a minimum g the selection process - candidates for grants a selection of grantees selection of grantees will be made by the foundation on an objective and nondiscriminatory basis selected must be sufficiently broad so that giving grants to one or more members of the group fulfills a charitable purpose however selection from such a group will not be necessary if one or more grant recipients are selected on the basis of their exceptional qualifications to carry out the the group from which grant recipients will be purpose of the grant or particularly calculated to effectuate the charitable purpose of the grant rather than to benefit particular persons or is otherwise evident that the selection is a particular class of persons it b criteria for selection applicants will be selected based on criteria that are appropriate to the following accomplishing the underlying purpose of the grant include but are not limited to performance performance of each applicant on tests designed to measure ability and aptitude for educational work recommendations from instructors of such applicant and any others who have knowledge of the applicant’s capabilities additional biographical information regarding an applicant’s academic employment community service and other relevant experiences financial need and conclusions which the grant selection committee may draw as a particular school past or proposed course of study or evidence of the applicant’s artistic scientific or other special talent to the applicant’s place of residence past or future attendance at such criteria may prior academic recipients of scholarship grants must be primary or secondary a college or undergraduate or graduate students at school students university who are pursuing studies or conducting research to meet the requirements for an academic or professional degree or students - whether full-time or part-time - who receive a scholarship for study at educational_institution that provides an educational program acceptable for full credit toward a bachelor’s or higher degree or offers a training program to prepare students for gainful employment in occupation and is authorized under federal or state law to provide such a program and is accredited by a national recognized accreditation agency all scholarship grants must be used for tuition and related expenses as further described in sec_3 below described in sec_170 normally maintain a regular faculty and curriculum and must normally have a regular organized body of students in attendance at the place where the educational activities are carried on a ii ie such institution must at an educational_institution a recognized an cc selection committee the foundation’s board_of directors will appoint all members of any no combination of donor-advisors persons recommended ie donor-advisors persons recommended or designated selection committee charged with the evaluation of candidates for scholarship grants or designated by donor-advisors or persons related to any of these persons may directly or indirectly control any selection committee of scholarship fund by donor-advisors and persons related to any of these persons may not constitute a majority of any such selection committee advisor recommends a person for appointment to a selection committee based on objective criteria related to the expertise of such person such person will not be deemed to be appointed or designated by the donor-advisor donor-advisors and related_persons may provide advice with respect to the selection of grant or award recipients solely as members of a selection committee where a donor- a a donor-advisor is defined as an individual or organization including a corporation partnership or trust that makes a contribution to a scholarship fund of the foundation where such fund is separately identified by reference to contributions of the donor-advisor and with respect to which the donor-advisor or any person appointed with respect to the distribution or investment of amounts held in such fund by reason of the donor-advisor’s status as a donor every member of any selection committee charged with the every member of any selection committee charged with the evaluation of candidates for scholarship grants will adhere to the relevant policies of the foundation as they may be adopted and amended from time to time including but not limited to conflict of interest and confidentiality policies evaluation of candidates for scholarships grants will be obligated to disclose any personal knowledge of and relationship with any potential grantee under consideration and to refrain from participation in the award process in a circumstance where he indirectly a private benefit if any potential grantee or grantees are selected over others any member of the foundation’ board_of directors any substantial_contributor to the foundation any employee of the foundation or any other disqualified_person as defined in sec_4946 with respect to the foundation or with respect to grants from a particular scholarship fund any donor-advisor or substantial_contributor to such fund or any member of a selection committee to such fund no grant covered by this policy may be awarded to or she would derive directly or the selection committee will forward its recommendations to the foundation staff in such form and on such schedule as the staff shall establish approval over each scholarship grant the board_of directors of the foundation will have final terms and conditions of scholarship grants a letter sent to each recipient of such a grant the terms and conditions of each scholarship grant will be contained in the recipient will be required to communicate his or her acceptance thereof by letter in writing to the foundation to the following amount of the grant requirement for narrative reports and participation in supplemental programs and the terms of the renewal of the grant terms and conditions may include but are not limited specific purpose of the grant its duration the total supervision over scholarship grants each educational_institution must be unless otherwise determined by the foundation each scholarship grant will be paid_by the foundation directly to the educational_institution for_the_use_of the scholarship recipient described in sec_170 the grant funds to defray the scholarship recipient’s expenses or the funds standing at such enrolled at such educational_institution and his or her educational_institution is consistent with the purposes and conditions of the grant a condition of each such scholarship grant is that it will be used only for qualified_tuition_and_related_expenses within the meaning of sec_117 accordingly a scholarship grant can be used only for enrollment or attendance of the students at or a portion thereof to the recipient only if the recipient is a ii and must agree in writing to use tuition and fees required for the a qualifying institution and for room and board to pay fees books supplies and equipment required for courses of instruction at such an educational_institution and room and board if for any reason a scholarship grant is paid to a person other than the educational_institution attended by the scholarship recipient or scholarship grant is used for expenses other than qualified_tuition_and_related_expenses within the meaning of sec_117 and board the foundation will receive a report on the progress of each recipient of such a scholarship at least once each year include a summary of the use of the funds awarded and the grantee’s course taken if any report must be verified by the educational_institution a grantee’s study at be obtained an educational_institution a final report will also and grades received if any in each academic period upon completion of this report must or for room if the thi sec_4 additional procedures a review of grantee reports a staff member of the foundation will have the responsibility to to review each follow the progress of each scholarship grant that is report submitted by the funded educational_institution or grant recipient to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation b investigation where diversion of grants is indicated where reports to the foundation or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicates that all or any part of grant funds are not being used for the intended purposes of such grant investigation withhold further payments to the extent possible until it has determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted while conducting the investigation the foundation will the foundation will initiate an if the foundation determines that any part of a grant has been used for improper purposes the foundation will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes of the grant legal action unless such action would in all probability not result in the satisfaction of execution on a judgment these steps will include if the foundation determines that any part of the grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of the foundation will withhold further payments on the particular grant until it has received the grantee’s assurance that future diversions will not occur required the grantee to take extraordinary precaution to prevent future diversions from occurring the grant has been used for improper purposes and the grantee has previously diverted foundation grant funds the foundation will withhold any delinquent reports have been submitted and if the foundation determines that any part of a purpose specified in the grant it has further payment until these three conditions are met and the diverted funds are in fact recovered or restored recordkeeping requirements the foundation will retain the following records in connection with all information obtained by the foundation to all scholarship grants evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to the foundation or a director or officer of the foundation the purpose and amount of each grant and any additional information the foundation obtains in complying with its grants administration procedures unsuccessful applicants for awards will be kept along with information on successful applicants information pertaining to to records pertaining to any grant made pursuant to this policy will be years after the filing of the foundation’s retained for at least three annual tax_return for the period in which the last installment of such grant was paid sec_4945 means any amount_paid or incurred by a private_foundation as an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure a grant to sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that of the code provides that sec_4945 a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code mthus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
